[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                        NOVEMBER 19, 2010
                            No. 10-12112
                                                            JOHN LEY
                        Non-Argument Calendar                CLERK
                      ________________________

                 D. C. Docket No. 1:10-cr-20025-FAM-1


UNITED STATES OF AMERICA,


                                                          Plaintiff-Appellee,

                                 versus

STEPHEN BARRYMORE GORE,
a.k.a. Mikki Gore,
                                                       Defendant-Appellant,



                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                          (November 19, 2010)

Before BLACK, MARTIN, and ANDERSON, Circuit Judges.

PER CURIAM:
      Stephen Barrymore Gore appeals his 57-month sentence imposed after

pleading guilty to illegal re-entry after deportation in violation of 8 U.S.C.

§ 1326(a). Pursuant to the sentencing guidelines, Gore’s offense level was 24 and

criminal history category was III, resulting in a guideline range of 63 to 78

months. See §§ 2L1.2 & 4A1.1 (2009). Upon Gore’s request, the district court

decreased his offense level by three points, based on his acceptance of

responsibility. This reduced his guideline range to between 46 and 57 months.

On appeal, Gore argues this his within-guideline sentence is substantively

unreasonable. After thorough review, we affirm.

      We review the reasonableness of a sentence under a deferential abuse-of-

discretion standard. Gall v. United States, 552 U.S. 38, 41, 128 S. Ct. 586, 591

(2007). We must first “ensure that the district court committed no significant

procedural error . . . [and] then consider the substantive reasonableness of the

sentence imposed.” United States v. Pugh, 515 F.3d 1179, 1190 (11th Cir. 2008).

Gore does not argue that the district court committed procedural error. Rather, he

argues that the court erred in sentencing him at the high end of the guideline range

because his most recent conviction occurred twenty years ago.

      When reviewing a sentence for substantive reasonableness, we examine the

totality of the circumstances and determine whether the sentence achieves the

                                           2
sentencing goals stated in 18 U.S.C. § 3553(a). United States v. Culver, 598 F.3d

740, 753 (11th Cir. 2010); Pugh, 515 F.3d at 1191. “[T]he party who challenges

the sentence bears the burden of establishing that the sentence is unreasonable in

the light of both th[e] record and the factors in section 3553(a).” United States v.

Campbell, 491 F.3d 1306, 1313 (11th Cir. 2007) (quoting United States v. Talley,

431 F.3d 784, 788 (11th Cir. 2005)). We ordinarily expect a sentence within the

guideline range to be reasonable. Talley, 431 F.3d at 788. Further, it is within the

district court’s discretion to weigh the § 3553(a) factors, and “[w]e will not

substitute our judgment in weighing the relevant factors.” United States v.

Amedeo, 487 F.3d 823, 832 (11th Cir. 2007) (quoting United States v. Williams,

456 F.3d 1353, 1363 (11th Cir. 2006)).

         Gore has not established that his sentence is substantively unreasonable.

The district court sentenced Gore within the guideline range that Gore conceded

was correct at his sentencing hearing. Gore’s sentence is well below the statutory

maximum sentence, twenty years, for illegal re-entry. See 8 U.S.C. § 1326(b)(2).

It was within the district court’s discretion to weigh the § 3553(a) factors, in light

of Gore’s criminal history, and select a sentence at the high end of the guideline

range.

         For these reasons, we AFFIRM.

                                           3